           Case 2:19-cv-01818-RFB-NJK Document 17 Filed 02/26/21 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10   MARTY SCOTT FITZGERALD,
                                                            Case No.: 2:19-cv-01818-RFB-NJK
11          Plaintiff(s),
                                                                          ORDER
12   v.
13   LISA WALSH, et al.,
14          Defendant(s).
15         Plaintiff has failed to update his address. See Docket No. 15, 16. “A party, not the district
16 court, bears the burden of keeping the court apprised of any changes in his mailing address.” Carey
17 v. King, 856 F.2d 1439, 1441 (9th Cir. 1988); see also In re Hammer, 940 F.2d 524, 526 (9th Cir.
18 1991). To that end, the local rules require that litigants immediately file with the Court written
19 notification of any change of address, and expressly warn that failure to do so may result in case-
20 dispositive sanctions. See Local Rule IA 3-1.
21         Accordingly, Plaintiff is hereby ORDERED to file a notice of changed address by March
22 12, 2021. FAILURE TO COMPLY WITH THIS ORDER MAY RESULT IN DISMISSAL
23 OF THIS CASE.
24         IT IS SO ORDERED.
25         Dated: February 26, 2021
26                                                               ______________________________
                                                                 Nancy J. Koppe
27                                                               United States Magistrate Judge
28

                                                    1
